DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-6, 11, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slonneger (US Pat. Pub. 2014/0282270).
	In regards to claim 2, Slonneger teaches a gesture recognition method (Slonneger abstract), comprising:
	obtaining sensor data collected using a plurality of sensors located on a wearable device, wherein the wearable device is configured to be worn by a user (Slonneger paragraphs [0026], [0032]-[0033], and [0108] teach obtaining sensor data from one or more sensors located as internal components in a wearable wristwatch device); and
	analyzing the sensor data to determine a probability of the user performing a predefined gesture (Slonneger paragraph [0014] teach analyzing gesture inputs collected by the sensors to determine a score representing a likelihood that a recognizable gesture has occurred), wherein the 

	In regards to claim 3, Slonneger teaches wherein the sensor data comprises the time of day (Slonneger paragraph [0107]), the geographical location (Slonneger paragraphs [0014] and [0108]), and at least one of the following parameters: (1) an active hand which the user uses to perform the gesture, (2) a pulse pattern of the user, (3) one or more identifiers of the wearable device, and (4) behavioral statistics of the user relating to the gesture (Slonneger paragraphs [0041] and [0045] teach where the sample movement data obtained by the sensors includes active hand (e.g., left or right) data for comparison to left or right arm gesture templates).

	In regards to claim 4, Slonneger teaches further comprising: updating the probability of the user performing the predefined gesture based in part on changes to the time of day and the geographical location of the user (Slonneger paragraph [0107] teaches determining whether an instance of a given gesture type has occurred can depend on the operational context received by the user device, including the time of day, and Slonneger paragraphs [0014] and [0108] teach where the detection (probability) of the gestures depends on the user’s location, where such dependencies suggest  updating of the probability of the detected gesture according to these dependencies).

claim 5, Slonneger teaches wherein the probabilities are updated differently for different times of the day and at different geographical locations (Slonneger paragraph [0107] teaches determining whether an instance of a given gesture type has occurred can depend on the operational context received by the user device, including the time of day, and Slonneger paragraphs [0014] and [0108] teach where the detection (probability) of the gestures depends on the user’s location, where such dependencies suggest updating the probability differently depending on the different times of day or geographical locations).

	In regards to claim 6, Slonneger teaches further comprising: determining if the probability of the user performing the predefined gesture is above or below a predetermined threshold value (Slonneger paragraphs [0015], [0101], and [0104] teach in some embodiments, a subset of correlation metric scores (probabilities) are calculated and compared to threshold(s) to judge whether a gesture occurred).

	In regards to claim 11, Slonneger teaches comprising: transmitting, over one or more wireless or wired communication channels, a portion or all of the sensor data from the wearable device to at least one of (1) a user device and (2) a server that are configured to analyze the sensor data (Slonneger Fig. 2 and paragraph [0029] teaches using wireless transceivers to communicate the sensor data over a wireless communication channel to at least one other user mobile device or remote access point or device (server)).

	In regards to claim 20, Slonneger teaches wherein the plurality of sensors comprises one or more of the following: a magnetometer, a heart rate monitor, a global positioning system (GPS) receiver, a barometer, an external temperature sensor, a microphone, a skin temperature sensor, a capacitive sensor, a sensor configured to detect a galvanic skin response, an imaging device, a 

	In regards to claim 21, Slonneger teaches a system for implementing gesture recognition (Slonneger abstract), comprising:
	a memory for storing (Slonneger paragraphs [0034]-[0035]) sensor data collected using a plurality of sensors located on a wearable device, wherein the wearable device is configured to be worn by a user (Slonneger paragraphs [0026], [0032]-[0033], and [0108] teach obtaining sensor data from one or more sensors located as internal components in a wearable wristwatch device); and
	one or more processors (Slonneger paragraphs [0026] and [0042]) configured to analyze the sensor data to determine a probability of the user performing a predefined gesture (Slonneger paragraph [0014] teach analyzing gesture inputs collected by the sensors to determine a score representing a likelihood that a recognizable gesture has occurred), wherein the probability is determined based in part on (i) a magnitude of a motion vector in the sensor data (Slonneger paragraphs [0015], [0022], [0050]-[0053], [0063], [0077], [0089], [0091], and [0106]-[0107] teach calculating the probability score using peak-to-peak (magnitude) metrics based on the measured sensor input corresponding to motion vectors along the x, y, and z axes), and (ii) time of day (Slonneger paragraph [0107] teach taking into account user context information such as time of day)  and a geographical location of the user (Slonneger paragraphs [0014] and [0108] teach also using the user’s location to further enable accurate gesture detection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Slonneger (US Pat. Pub. 2014/0282270) as applied to claim 2 or 6 above, and further as modified by Ricci (US Pat. Pub. 2013/0144469).
	In regards to claim 7, Slonneger teaches the method as explained in the rejection of claim 6 above.	Slonneger fails to expressly teach further comprising: adjusting a frequency at which the sensor data is collected, based in part on the time of day and the geographical location of the user.
	Ricci paragraph [0099] teaches a gesture recognition system comprising human wearable sensors to register or detect at least one physiological state of one or more operators and/or individuals.  Ricci paragraph [0240] teaches that data is collected from the sensors at a frequency that is dynamically updated based on the time of day or GPS location, to determine whether the frequency of samples can be decreased to conserve power.
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ricci to specify adjusting a frequency at which the sensor data is collected in order to conserve power.  Therefore it would make sense to dynamically adjust the frequency at which sensor 

	In regards to claim 8, Slonneger teaches the method as explained in the rejection of claim 7 above.	Slonneger fails to expressly teach further comprising: increasing the frequency at which the sensor data is collected for select time(s) of the day and geographical location(s) where the probability of the user performing the predefined gesture is above the predetermined threshold value.
	Ricci paragraph [0099] teaches a gesture recognition system comprising human wearable sensors to register or detect at least one physiological state of one or more operators and/or individuals.  Ricci paragraph [0240] teaches that data is collected from the sensors at a frequency that is dynamically updated based on the time of day or GPS location, to determine whether the frequency of samples can be decreased to conserve power.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Ricci to dynamically adjust the frequency, including increasing the frequency, because the time and geographical location may be reflective of a higher probability that a user is performing the predefined gesture (above the threshold value).  Therefore it would be logical to have increased frequency of data collection at the times and locations in which a higher probability of the gesture may occur in order to make sure that the gesture detection is not missed. 

	In regards to claim 9, Slonneger teaches the method as explained in the rejection of claim 7 above.	Slonneger fails to expressly teach further comprising: reducing the frequency at which 
	Ricci paragraph [0099] teaches a gesture recognition system comprising human wearable sensors to register or detect at least one physiological state of one or more operators and/or individuals.  Ricci paragraph [0240] teaches that data is collected from the sensors at a frequency that is dynamically updated based on the time of day or GPS location, to determine whether the frequency of samples can be decreased to conserve power.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Ricci to dynamically adjust the frequency, including decreasing the frequency, because the time and geographical location may be reflective of a lower probability that a user is performing the predefined gesture (below the threshold value).  Therefore it would be logical to have decreased frequency of data collection at the times and locations in which a lower probability of the gesture may occur in order to provide power savings during less critical measurement times. 

	In regards to claim 10, Slonneger teaches the method as explained in the rejection of claim 2 above.	Slonneger fails to expressly teach further comprising: selectively activating one or more sensors of the plurality of sensors, based on the probability of the user performing the predefined gesture at the time of day and the geographical location.
	Ricci paragraph [0099] teaches a gesture recognition system comprising human wearable sensors to register or detect at least one physiological state of one or more operators and/or individuals.  Ricci paragraph [0240] teaches that data is collected from the sensors at a frequency that is dynamically 
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ricci to specify selectively activating one or more sensors according to the dynamically changing measurement frequency in order to conserve power.  Therefore it would make sense to selectively activate the sensors depending on the probability of a gesture at a given time of day and GPS location, as the sensors can remain in a power conserving mode until a measurement is needed.

6.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Slonneger (US Pat. Pub. 2014/0282270) as applied to claim 11 above, and further in view of Ranta (US Pat. Pub. 2016/0078176).
	In regards to claim 12, Slonneger teaches the method as explained in the rejection of claim 11 above.	Slonneger fails to expressly teach further comprising: storing the sensor data in a memory on the wearable device when the wearable device is not in communication with the user device or the server.
	Ranta paragraph [0023] teaches where measurement data can be stored in the sensor device while it awaits transmission to the server, and that intermediate storage in the sensor device is useful in the event that no transmission link can be established from the sensor device to the server.  	It would have been obvious to a person having ordinary skill in the art to provide for local sensor measurement storage when no transmission link can be established between the sensor to the server in order to ensure that the measurement data is not lost.  Since Slonneger paragraph [0029] details the use of wireless transceivers for communication to remote mobile devices (user devices) or remote access points or devices (servers), the benefits provided by Ranta are pertinent to the potential problem of 

	In regards to claim 13, Slonneger teaches the method as explained in the rejection of claim 12 above.	Slonneger fails to expressly teach further comprising: transmitting the sensor data from the wearable device to at least one of (1) the user device and (2) the server when communication between the wearable device and at least one of (1) the user device and (2) the server is reestablished.
	Ranta paragraph [0023] teaches where measurement data can be stored in the sensor device while it awaits transmission to the server, and that intermediate storage in the sensor device is useful in the event that no transmission link can be established from the sensor device to the server.  The measurement data can be transmitted at a later point in time when a secure transmission link has been established to the server.	It would have been obvious to a person having ordinary skill in the art to provide for local sensor measurement storage until a transmission link can be reestablished between the sensor to the server to ensure that no measurement data is lost before transmission.  Since Slonneger paragraph [0029] details the use of wireless transceivers for communication to remote mobile devices (user devices) or remote access points or devices (servers), the benefits provided by Ranta are pertinent to the potential problem of non-available wireless communication upon which it would be paramount to have local storage of the sensor data until later transmission of the measurement data over the secure transmission link.



7.	Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Slonneger (US Pat. Pub. 2014/0282270) as applied to claim 11 above, and further in view of Lloyd (US Pat. Pub. 2011/0254760).
	In regards to claim 14, Slonneger teaches the method as explained in the rejection of claim 11 above.
	Slonneger fails to expressly teach further comprising: applying a data compression step to the sensor data, in order to reduce at least one of (1) a bandwidth required to transmit the sensor data and (2) a power consumption of the wearable device during the transmission of the sensor data.
	Lloyd paragraphs [0001] and [0012] teach enhanced power management by adaptively adjusting data sampling and transmission rates of a handheld wearable device.  Lloyd paragraph [0017] teaches that the principle and practice of linear and non-linear bandwidth data compression is widely known to persons skilled in the art of data communications system design, and that the system must be designed specifically designed to preserve a desired degree of fidelity for a variety of sensed motion types and dynamics.  Lloyd paragraph [0017] teaches bandwidth data compression to cause the number of bits transmitted per second by the sensor to be uniformly reduced regardless of the motion type or dynamic.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lloyd because the practice of linear and non-linear bandwidth data compression is widely known in the art.  Therefore it would be within the level of ordinary skill to perform well-known data compression techniques to reduce the number of bits transmitted per second by the sensor while still preserving a desired degree of fidelity.  

	In regards to claim 17, Slonneger teaches the method as explained in the rejection of claim 14 above.

	Lloyd paragraphs [0001] and [0012] teach enhanced power management by adaptively adjusting data sampling and transmission rates of a handheld wearable device.  Lloyd paragraph [0017] teaches that the principle and practice of linear and non-linear bandwidth data compression is widely known to persons skilled in the art of data communications system design, and that the system must be designed specifically designed to preserve a desired degree of fidelity for a variety of sensed motion types and dynamics.  Lloyd paragraph [0017] teaches bandwidth data compression to cause the number of bits transmitted per second by the sensor to be uniformly reduced regardless of the motion type or dynamic.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lloyd because the practice of linear and non-linear bandwidth data compression is widely known in the art.  Therefore it would be within the level of ordinary skill to perform well-known data compression techniques to reduce the number of bits transmitted by a predefined uniform amount while still preserving a desired degree of fidelity.  

8.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Slonneger (US Pat. Pub. 2014/0282270) as applied to claim 2 above, and further in view of Nathan (US Pat. Pub. 2015/0164377).
	In regards to claim 18, Slonneger teaches the method as explained in the rejection of claim 2 above.	Slonneger fails to expressly teach wherein analyzing the sensor data comprises applying a filter to the sensor data, and wherein the filter is selected from the group consisting of a finite-impulse-response (FIR) filter, an infinite-impulse-response (HR) filter, Kalman filter, and a Parks-McClellan filter.
. 

9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Slonneger (US Pat. Pub. 2014/0282270) as applied to claim 3 above, and further in view of Scavezze (US Pat. Pub. 2014/0125574).
	In regards to claim 19, Slonneger teaches the method as explained in the rejection of claim 3 above.	Slonneger fails to expressly teach further comprising: authenticating an identity of the user based on the time of day, the geographical location of the user, or one or more of the parameters.
	Scavezze paragraph [0029] teaches a wearable display system that can detect user gestures.  Scavezze paragraph [0041] teaches receiving a set of authentication inputs such as a particular GPS physical location of a user, where an authentication input may be successfully performed only when the user is at the physical location.  Scavezze claim 14 teaches the use of additional authentication inputs in addition to the user location such as a time of day, biometric signature, or other parameters.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scavezze because gathered data such as time of day and geographical location are well-known inputs used to provide authentication of an identity of a user.  Therefore it would be within the level of ordinary skill to provide increased security of a user’s .

Allowable Subject Matter
10.	Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  	Claim 15 contains allowable subject matter because the closest prior art, Slonneger (US Pat. Pub. 2014/0282270) fails to anticipate or render obvious wherein the data compression step comprises calculating a time-based difference between samples of the sensor data along different axes of measurement of one or more inertial sensors, in combination with the rest of the claim limitations as claimed and defined by the Applicant.	Dependent claim 16 depends from claim 15 and contains allowable subject matter for at least the same reasons as given for claim 15

Pertinent Art
12.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed 
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        1/14/2021